            Case 2:17-cr-00053-JAM Document 326 Filed 11/16/20 Page 1 of 4
                                                                     PRO HAC VICE APPLICATION,
                                                                   ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                         TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                            PROPOSED ORDER


  UNITED STATES OF AMERICA,

                                     Plaintiff(s),
                                                        Case No. 2:17-CR-00053-JAM
  v.

  TIMOTHY CHAPIN, ET AL.
                       Defendant(s).



          I, Scott L. Schmookler, attorney for National Union Fire Insurance Company of

 Pittsburgh, Pa., hereby petition for admission to practice Pro Hac Vice under the provision of

 Local Rule 180(b)(2). I understand and consent to ECF Registration and Electronic Service as

 detailed below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District

 Court.

          In support of this petition, I state under penalty of perjury that:

 My business address is:

 Firm Name:               Gordon Rees Scully Mansukhani, LLP

 Address:                 One North Franklin

                          Suite 800

 City:                    Chicago

 State:                   Illinois          ZIP Code: 60606

 Voice Phone:             (312) 980-6779

 FAX Phone:               (312) 565-6511

 Internet E-mail:         sschmookler@grsm.com

 I reside in City:        Wilmette          State: Illinois
          Case 2:17-cr-00053-JAM Document 326 Filed 11/16/20 Page 2 of 4
         I was admitted to practice in the SEE ATTACHMENT A (court) on SEE

ATTACHMENT A (date). I am presently in good standing and eligible to practice in said

court. A certificate of good standing from the court in my state of primary practice is attached to

this application. I am not currently suspended or disbarred in any other court.

         I have not concurrently or within the year preceding this application made a pro hac vice

application to this court. (If you have made a pro hac vice application to this court within the

last year, list the name and case number of each matter in which an application was made, the

date of application and whether granted or denied.)

___________________________________________________________________________

___________________________________________________________________________

                                                                                             .

         I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:           Katherine Musbach (SBN: 318683)

Firm Name:      Gordon Rees Scully Mansukhani, LLP

Address:        275 Battery Street

                Suite 2000

City:           San Francisco

State:          California            ZIP Code: 94111

Voice Phone: (312) 980-6798

FAX Phone: (415) 986-8054

E-mail:kmusbach@grsm.com



Dated: November 13, 2020              Petitioner: /s/ Scott L. Schmookler
       Case 2:17-cr-00053-JAM Document 326 Filed 11/16/20 Page 3 of 4
                                  ORDER

IT IS SO ORDERED.


DATED: November 16, 2020             /s/ John A. Mendez
                                     THE HONORABLE JOHN A. MENDEZ
                                     UNITED STATES DISTRICT COURT JUDGE
           Case 2:17-cr-00053-JAM Document 326 Filed 11/16/20 Page 4 of 4
                ECF REGISTRATION AND CONSENT TO ELECTRONIC SERVICE
         Beginning January 3, 2005, all cases filed and pending in the Eastern District of California are
subject to electronic filing, service (ECF) and electronic case storage procedures (CM). This form shall
be used to register for accounts on the Court’s Electronic Case File (ECF) system which permits
electronic filing.
         By submitting this Petition to Appear Pro Hac Vice and ECF Registration Form, I understand:
1.      Registration herein is for ECF use only in cases proceeding in the U.S. District Court for the
Eastern District of California.

2.       Each attorney who is wishes to appear in the Eastern District pro hac vice must complete and sign
an Attorney Registration Form. An attorney’s password issued by the court combined with the attorney’s
identification (login), serves as and constitutes the attorney signature. Therefore, an attorney/participant
must protect and secure the password issued by the court. If there is any reason to suspect the password
has been compromised in any way, such as resignation or reassignment of the person with authority to use
the password, it is the duty and responsibility of the attorney/participant to immediately notify the court.
The court will immediately delete the password from the electronic filing system and issue a new
password.

3.      Unless an attorney expressly declines to consent (see below) registration as a Filing User
constitutes: (1) consent to receive service electronically and waiver of the right to receive service by first
class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(D); (2) consent to electronic service and
waiver of the right to service by personal service or first class mail pursuant to Federal Rule of Civil
Procedure 5(b)(2)(D). Note: Service of Summons and Complaint pursuant to Federal Rule of Civil
Procedure 4 are not encompassed by electronic service. Waiver of service and notice by first class
mail applies to notice of the entry of an order or judgment. Service by electronic means is complete upon
transmission of the Notice of Electronic Filing.

4.      A user accesses court information via the court’s Internet site or through the Public Access to
Court Electronic Records (“PACER”) Service Center. PACER involves a separate, free registration.
Although the court manages the procedures for electronic filing, all electronic public access to case file
documents occurs through PACER. A PACER login is required, in addition to, the password issued by
the court. To register for PACER, a user must complete the online form or submit a registration form,
available on the PACER website (http://pacer.psc.uscourts.gov).

5.      By this registration, I understand that the specific procedures which control electronic filing can
be found in the Local Rules and CM/ECF User’s Manual, all of which can be accessed on the Court’s
website. Please periodically access these Rules and Manual in order to understand electronic filing
requirements, and any changes which may be later implemented. Serious and/or sustained failure to abide
by those procedures may result in a termination of electronic filing privileges which are a prerequisite to
practice in the Eastern District.
Notice Regarding Non-Consent to Electronic Service. An attorney may expressly forego consenting to service
and receipt of filed documents by electronic service pursuant to Federal Rule of Civil Procedure 5(b)(2)(D). This
decision not to consent must be by separate document in writing addressed to the Office of the Clerk. Parties not
consenting to electronic service must serve by the other methods specified in Rule 5.

The court strongly urges that all attorneys consent to serve and receive service of filed documents by means of
electronic service. There is no significant downside to such consent and universal participation in electronic service
will benefit all concerned. Failure to consent to electronic service does not relieve attorneys of the obligation to
file documents electronically when required to do so or otherwise abide by CM/ECF procedures.
